 
EXHIBIT 10.9


SEVENTH AMENDMENT TO LOAN AGREEMENT


This Seventh Amendment to Loan Agreement (this "Seventh Amendment") is entered
into as of the 25th day of October, 2013, by and among MEXCO ENERGY CORPORATION,
a Colorado corporation (“Mexco”), FORMAN ENERGY CORPORATION, a New York
corporation (“Forman”), SOUTHWEST TEXAS DISPOSAL CORPORATION, a Texas
corporation (“Southwest”) and TBO OIL & GAS, LLC, a Texas limited liability
company ("TBO", and together with Mexco, Forman and Southwest, collectively
“Borrowers” or individually a “Borrower”) and BANK OF AMERICA, N.A., a national
banking association ("Bank").


Recitals:


A.            Borrowers and Bank entered into that certain Loan Agreement dated
December 31, 2008, as amended by First Amendment to Loan Agreement dated
December 28, 2009, by Second Amendment to Loan Agreement dated March 1, 2010, by
Third Amendment to Loan Agreement dated September 30, 2010, by Fourth Amendment
to Loan Agreement dated October 22, 2010, by Fifth Amendment to Loan Agreement
dated December 28, 2011 and by Sixth Amendment to Loan Agreement dated October
22, 2012 (the "Loan Agreement").


B.            Pursuant to the terms of the Loan Agreement, Bank provided
Borrowers a revolving line of credit loan with a Facility No. 1 Commitment (as
defined in the Loan Agreement) in the initial amount of $4,900,000.00 (the
“Facility No. 1 Loan”).


C.            Borrowers and Bank desire to amend the Loan Agreement to, among
other matters (i) reflect the extension of the maturity date of the Facility No.
1 Loan, and (ii) make TBO a Borrower under the Loan Agreement.


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained and other good and valuable consideration, it is hereby agreed among
Bank and Borrowers as follows:


Agreement


1.            Capitalized terms used but not defined herein shall have the
respective meanings ascribed thereto in the Loan Agreement.


2.            The definitions of "Borrowers" and "Borrower" in the preamble and
first paragraph of the Loan Agreement are hereby amended to include TBO, such
that TBO shall be jointly and severally bound with Mexco, Forman and Southwest
with respect to all of the covenants, representations and obligations of
Borrowers under the Loan Agreement, including, without limitation, the
obligation to pay to Bank the Facility No. 1 Loan when due in accordance with
the terms of the Loan Agreement.
 

--------------------------------------------------------------------------------

3.            Section 1.2 of the Loan Agreement (Availability Period) is hereby
amended in its entirety to read as follows:


"1.2            Availability Period.


The line of credit is available between the date of this Agreement and November
30, 2015, or such earlier date as the availability may terminate as provided in
this Agreement (the "Facility No. 1 Expiration Date")."


4.            The Loan Agreement is hereby amended to include a new Section 1.6
(Letters of Credit) reading as follows:


"1.6            Letters of Credit.



(a) During the availability period, at the request of a Borrower, the Bank will
issue standby letters of credit with a maximum maturity not to extend beyond the
Facility No. 1 Expiration Date.




(b) The amount of the letters of credit outstanding at any one time (including
the drawn and unreimbursed amounts of the letters of credit) may not exceed Five
Hundred Thousand Dollars ($500,000.00).




(c) In calculating the principal amount outstanding under the Facility No. 1
Commitment, the calculation shall include the amount of any letters of credit
outstanding, including amounts drawn on any letters of credit and not yet
reimbursed.




(d) The following letter of credit is outstanding from the Bank for the account
of a Borrower:



Letter of Credit Number
Amount
120995
$50,000.00



As of the date of this Agreement, this letter of credit shall be deemed to be
outstanding under this Agreement, and shall be subject to all the terms and
conditions stated in this Agreement.



(e) The Borrowers agree:




(i) Any sum drawn under a letter of credit may, at the option of the Bank, be
added to the principal amount outstanding under this Agreement. The amount will
bear interest and be due as described elsewhere in this Agreement.

-2-

--------------------------------------------------------------------------------

(ii) If there is a default under this Agreement, to immediately prepay and make
the Bank whole for any outstanding letters of credit.




(iii) The issuance of any letter of credit and any amendment to a letter of
credit is subject to the Bank's written approval and must be in form and content
satisfactory to the Bank and in favor of a beneficiary acceptable to the Bank.




(iv) To sign the Bank's form Application and Agreement for Standby Letter of
Credit.




(v) To pay any issuance and/or other fees that the Bank notifies the Borrowers
will be charged for issuing and processing letters of credit for a Borrower.




(vi) To allow the Bank to automatically charge its checking account for
applicable fees, discounts, and other charges.




(vii) To pay the Bank a non-refundable fee equal to 1% per annum of the
outstanding undrawn amount of each standby letter of credit, payable monthly in
arrears, calculated on the basis of the face amount outstanding on the day the
fee is calculated."



5.            The amount of the Borrowing Base and the Facility No. 1 Commitment
under the Loan Agreement shall remain at $4,900,000 until redetermined by Bank
in accordance with Section 1.3 of the Loan Agreement.


6.            By their execution hereof, Borrowers hereby affirm and ratify all
of the terms and provisions of the Loan Agreement as amended hereby, and all of
the terms and provisions of the other loan documents executed in connection with
the Loan Agreement.


7.            Neither the execution by Bank of this Seventh Amendment nor
anything contained herein shall in any way be construed or operate as a waiver
by Bank of any event of default under the Loan Agreement or the other loan
documents executed in connection therewith (whether now existing or that may
occur hereafter) or any of Bank's rights under the Loan Agreement or any of such
other loan documents.


8.            Except as provided herein, all terms and provisions of the Loan
Agreement shall remain unchanged.


9.            As an inducement to Bank to enter into this Seventh Amendment,
Borrowers represent and warrant to Bank that (i) the representations and
warranties contained in the Loan Agreement are true and correct as of the date
hereof, (ii) Borrowers have not breached any of the covenants contained in the
Loan Agreement or the other loan documents executed in connection therewith
(except as may have been waived in writing by Bank), and (iii) no event of
default now exists under the Loan Agreement, nor does there exist any condition
or event which, with notice and/or lapse of time, would constitute such an event
of default.


-3-

--------------------------------------------------------------------------------

10.            THIS SEVENTH AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


EXECUTED effective as of the date first above written.


BORROWERS:
BANK:
           
MEXCO ENERGY CORPORATION
BANK OF AMERICA, N.A.
           
By:
/s/ Donna Gail Yanko
 
By:
/s/ Ricky Temkin
   
Donna Gail Yanko
   
Ricky Temkin
   
Vice President and Secretary
   
Assistant Vice President
 



FORMAN ENERGY CORPORATION
     
By:
Donna Gail Yanko
   
Vice President and Secretary
       
SOUTHWEST TEXAS DISPOSAL CORPORATION
     
By:
Donna Gail Yanko
   
Vice President and Secretary
       
TBO OIL & GAS, LLC
     
By:
Donna Gail Yanko
   
Vice President and Secretary
 

 

 
-4-